Per Curiam.
On the facts set forth in the record, the order entered herein is proper. If the defendant should deliberately or unnecessarily delay the joinder of issue, the plaintiff may make an application for further relief. (Gettinger v. Glasser, No. 1, 204 App. Div. 828; Hejza v. New York Central R. R. Co., 230 id. 624.)
The order should be affirmed, with twenty dollars costs and disbursements.
Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.
Order affirmed, with twenty dollars costs and disbursements.